Name: Commission Regulation (EU) 2018/415 of 16 March 2018 laying down additional responsibilities and tasks for the European Union reference laboratory for African horse sickness and amending Annex II to Council Directive 92/35/EEC, Annex II to Council Directive 2000/75/EC and Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural activity;  health;  means of agricultural production;  regions of EU Member States;  EU institutions and European civil service;  Europe;  politics and public safety;  agricultural policy
 Date Published: nan

 19.3.2018 EN Official Journal of the European Union L 75/18 COMMISSION REGULATION (EU) 2018/415 of 16 March 2018 laying down additional responsibilities and tasks for the European Union reference laboratory for African horse sickness and amending Annex II to Council Directive 92/35/EEC, Annex II to Council Directive 2000/75/EC and Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (1), and in particular Article 18 thereof, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (2), and in particular the second paragraph of Article 19 thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (3), and in particular Article 32(5) and (6) thereof, Whereas: (1) Article 15 of Directive 92/35/EEC provides for the designation of the European Union reference laboratory for African horse sickness in Annex II thereto, and the listing of its functions and duties in Annex III thereto. (2) Article 16 of Directive 2000/75/EC provides for the designation of the European Union reference laboratory for bluetongue in Annex II(A) thereto, and the listing of its tasks in Annex II(B) thereto. (3) Article 32(2) of Regulation (EC) No 882/2004 lays down the responsibilities of European Union reference laboratories in the animal health sector. The European Union reference laboratories for animal health and live animals are listed in Part II of Annex VII to that Regulation, including the European Union reference laboratories for African horse sickness and for bluetongue. (4) As a consequence of the United Kingdom's notification in accordance with Article 50 of the Treaty on European Union, the laboratory referred to in Annex II(A) to Directive 2000/75/EC will have to discontinue its function as the European Union reference laboratory for bluetongue. (5) In view of the synergies in technical expertise, laboratory capacity and networking with national reference laboratories arising from the genetic and epidemiological relatedness of African horse sickness and bluetongue, the European Union reference laboratory for African horse sickness, referred to in Annex II to Directive 92/35/EEC, should also assume the responsibilities of the European Union reference laboratory for bluetongue. (6) The Laboratorio Central de Veterinaria  Ã rea de Sanidad Animal, Madrid, Spain of the Ministry of Agriculture, Fisheries and Food of Spain, which acts as the European Union reference laboratory for African horse sickness, should continue to carry out its functions and duties in accordance with Directive 92/35/EEC and should in addition take over the tasks of the European Union reference laboratory for bluetongue as provided for in Directive 2000/75/EC. (7) In addition, following the change of certain contact details of the European Union reference laboratory for African horse sickness to the Laboratorio Central de Veterinaria  Ã rea de Sanidad Animal, Madrid, Spain, it is necessary to amend Annex II to Directive 92/35/EEC accordingly. (8) The name of the laboratory assuming the responsibilities of the European Union reference laboratory for African horse sickness and bluetongue should also be indicated as the European Union reference laboratory for bluetongue. Annex II(A) to Directive 2000/75/EC should therefore be amended accordingly. (9) Annex VII to Regulation (EC) No 882/2004 should be amended to refer to the European Union reference laboratory for African horse sickness and bluetongue. (10) In order to avoid any disruption of activities of the European Union reference laboratory for bluetongue and to allow the newly designated European Union reference laboratory sufficient time to be fully operational, it is appropriate that the measures provided for in this Regulation apply as from 1 January 2019. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Laboratorio Central de Veterinaria  Ã rea de Sanidad Animal, Madrid, Spain shall have the responsibilities and tasks of the European Union reference laboratory for African horse sickness and bluetongue as set out respectively in Annex III to Directive 92/35/EEC and Annex II(B) to Directive 2000/75/EC. Article 2 Annex II to Directive 92/35/EEC is amended in accordance with Annex I to this Regulation. Article 3 Annex II(A) to Directive 2000/75/EC is amended in accordance with Annex II to this Regulation. Article 4 Annex VII to Regulation (EC) No 882/2004 is amended in accordance with Annex III to this Regulation. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 157, 10.6.1992, p. 19. (2) OJ L 327, 22.12.2000, p. 74. (3) OJ L 165, 30.4.2004, p. 1. ANNEX I In Annex II to Directive 92/35/EEC, the name and contact details of the laboratory are replaced by the following: Laboratorio Central de Veterinaria  Ã rea de Sanidad Animal Ctra. M-106, P.K. 1,4 28110 Algete (Madrid) ESPAÃ A. ANNEX II In Annex II(A) to Directive 2000/75/EC, the name and contact details of the laboratory are replaced by the following: Laboratorio Central de Veterinaria  Ã rea de Sanidad Animal Ctra. M-106, P.K. 1,4 28110 Algete (Madrid) ESPAÃ A. ANNEX III Part II of Annex VII to Regulation (EC) No 882/2004 is amended as follows: (1) points 2 and 9 are deleted; (2) the following point 21 is added: 21. EU reference laboratory for African horse sickness and bluetongue Laboratorio Central de Veterinaria  Ã rea de Sanidad Animal Ctra. M-106, P.K. 1,4 28110 Algete (Madrid) ESPAÃ A.